Case 1:14-ap-01002-MFW   Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 1 of 18


             IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                   BANKRUPTCY DIVISION - ST. CROIX


In re:                        )       Chapter 7
                              )
KIPPY GORDON ROBERSON,        )
                              )
          Debtor.             )       Case No. 1:14-bk-10007-MFW
                              )
                              )
JOSEPH THOMAS and             )
INGRID THOMAS-JACKSON,        )
Individually and as Personal )
Representatives of the Estate )
of Gilbert Thomas,            )
                              )
          Plaintiffs,         )
                              )
     v.                       )       Adv. No. 1:14-ap-01002-MFW
                              )
KIPPY GORDON ROBERSON,        )
                              )
          Defendant.          )       Rel. Docs. 1, 4, 92, 93
                              )


                                  OPINION1

      Before the Court is the Complaint filed by Joseph Thomas and

Ingrid Thomas Jackson (the “Plaintiffs”), to except their claim

from discharge under section 523(a)(2)(A) of the Bankruptcy Code

(the “Code”).    The Plaintiffs alternatively seek denial of the

Debtor’s discharge under section 727(a)(4)(A) of the Code.             After

a trial on the merits and for the reasons set forth below, the

Court concludes that the Plaintiffs’ claim should be excepted

from discharge, but that the Debtor’s general discharge should

not be denied.

1
      This Opinion constitutes the findings of fact and
conclusions of law of the Court pursuant to Rule 7052 of the
Federal Rules of Bankruptcy Procedure.
Case 1:14-ap-01002-MFW   Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 2 of 18




I.    BACKGROUND

      The background to this adversary proceeding is set forth in

the Court's Opinion dated May 15, 2017, granting in part the

Debtor’s Motion for Summary Judgment on the Plaintiffs’

Complaint.    (Adv. D.I. 24.)      A summary of those findings of fact

are stated below.

      On April 18, 2008, the Debtor was dining at the Smugglers’

Cove where the Plaintiffs’ son, Gilbert Thomas, was employed.

During the evening, an altercation between Thomas and his

employer ensued and spilled into the dining area.            The Debtor

intervened on the owner’s behalf and restrained Thomas.             Thomas

subsequently went into the kitchen and returned carrying a knife.

When he refused to drop the knife, the Debtor, who had a permit

to carry a concealed handgun, shot and killed him.            (Adv. D.I. 95

at 8-9, 48-49, & 81-82.)       Tragically, Thomas stumbled out of the

restaurant and died near the gate where his mother was waiting to

drive him home.

      The Plaintiffs filed a civil suit against the Debtor for the

wrongful death of their son.        (Id. at 49.)    The Debtor contended

that he acted in self-defense.        Three weeks before the scheduled

trial, the parties reached a mediated settlement (the

“Settlement”) in which the Debtor agreed to pay the Plaintiffs

$100,000 beginning with a $5,000 deposit by January 17, 2014, and

$625 per month under a wage garnishment agreement, beginning

                                      2
Case 1:14-ap-01002-MFW   Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 3 of 18


March 2014.    (Ex. P-2.)     The District Court entered a Consent

Judgment and dismissed the case.          (Ex. P-13.)   The Debtor did

not, however, sign the Consent of Garnishment or make any of the

payments required by the Settlement.          (Ex. P-6; Adv. D.I. 94 at

20; Adv. D.I. 95 at 84.)       The Plaintiffs subsequently filed a

Motion to Enforce the Consent Judgment.          (Ex. P-14.)

      Shortly before the hearing on the Motion to Enforce, the

Debtor filed a petition under chapter 7 of the Code.            On August

28, 2014, the Plaintiffs filed a complaint seeking to except

their $100,000 claim from the Debtor’s discharge under section

523(a)(2)(A) or, alternatively, to deny the Debtor’s discharge in

full under section 727(a)(4)(A).          (Adv. D.I. 1.)

      Because the Court concluded that material facts were in

dispute, a trial was held on January 21 and 22, 2021.            At the

conclusion of the trial, the Court granted the parties’ request

for leave to file post-trial briefs.          Briefing was completed on

March 9, 2021, and the matter is ripe for decision.            (Adv. D.I.

92 & 93.)



II.   JURISDICTION

      The Court has jurisdiction over this adversary proceeding,

which involves a determination of the dischargeability of a debt

and the Debtor’s entitlement to a general discharge.            28 U.S.C.

§§ 1334 & 157(b)(1), (b)(2)(I), & (b)(2)(J).            The claims “stem[]


                                      3
Case 1:14-ap-01002-MFW   Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 4 of 18


from the bankruptcy itself” and may constitutionally be decided

by a final order of the bankruptcy court.          Stern v. Marshall, 564

U.S. 462, 499 (2011).



III. DISCUSSION

      A.   Burden of Proof

      The grant of a discharge in bankruptcy is liberally

construed in favor of the debtor, while denial of a discharge (or

exceptions to the discharge) are strictly construed against

creditors.    See In re Cohn, 54 F.3d 1108, 1113 (3d Cir. 1995)

(considering objection to discharge under § 523(a)); Rosen v.

Bezner, 996 F.2d 1527, 1531 (3d Cir. 1993) (considering denial of

discharge under § 727(a)).       Under both section 523(a)(2)(A) and

section 727(a)(4)(A), the objecting creditor bears the burden of

proving the elements of nondischargeability by a preponderance of

the evidence.     See Grogan v. Garner, 498 U.S. 279, 286-89 (1991)

(stating burden of proof under § 523(a)); Premier Capital, LLC v.

Crawford (In re Crawford), 841 F.3d 1, 7 (1st Cir. 2016) (stating

burden of proof under § 727(a)); Carroll v. Prosser (In re

Prosser), No. Adv. 08-3011-JKF, 2012 WL 6737781, at *24 (Bankr.

D.V.I. Dec. 20, 2012) (stating burden of proof under § 727(a)).

      B.   Analysis

           1.     Section 727(a)(4)(A)

                  a.     Standard of Review


                                      4
Case 1:14-ap-01002-MFW   Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 5 of 18


      A debtor may be denied a discharge, inter alia, if “the

debtor knowingly and fraudulently, in or in connection with the

case . . . made a false oath or account.”          11 U.S.C. §

727(a)(4)(A).    To be successful, the plaintiff must demonstrate

that: “(1) the debtor made a false statement under oath; (2) the

debtor knew the statement was false; (3) the debtor made the

statement with the intent to deceive; and (4) the statement was

material to the bankruptcy case.”         Giansante & Cobb, LLC v. Singh

(In re Singh), 433 B.R. 139, 154 (Bankr. E.D. Pa. 2010).             A

debtor’s undervaluation of assets listed on the bankruptcy

schedules may form the basis to deny his/her discharge under

section 727(a)(4)(A).      See Robinson v. Worley, 849 F.3d 577, 587

(4th Cir. 2017).

                 b.      Parties’ Arguments

      The Plaintiffs contend that the Debtor “knowingly and

fraudulently” undervalued his residence in connection with his

bankruptcy filing as part of a scheme to avoid paying the debt

owed on the Settlement, which constitutes a false oath under

section 727(a)(4)(A).      The Plaintiffs note that the Debtor had an

appraisal of his residence done six months before the bankruptcy

filing, which stated its value was $430,000 (the “2013

Appraisal”), but the Debtor stated the property was only worth

$390,000 in his bankruptcy schedules.         (Adv. D.I. 95 at 73.)        The

Plaintiffs argue that the Debtor’s figure is clearly an


                                      5
Case 1:14-ap-01002-MFW   Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 6 of 18


undervaluation, as it is equal to the amount of the construction

loan he obtained in 2009 to build the residence.            (Id. at 50:19-

23.)    The Plaintiffs further contend that the Debtor’s fraudulent

intent is evident from his testimony that he “. . . placed the

value as high as [he] could and still be within the guidelines in

the schedules . . . .”       (Id. at 74.)

       The Debtor responds that he had a rational basis for

disregarding the 2013 Appraisal and valuing the property at

$390,000.    (Id. at 73-74.)     The Debtor testified that the

$430,000 appraisal overvalued his residence, because the

comparable properties it used were in nicer neighborhoods with

more amenities.    (Id.)     Instead, he relied on a realtor’s market

report that showed there had been a 30% drop in the market value

of homes on St. Croix between 2010 and 2014 because of the loss

of the island’s largest employer.          (Id. at 108-09.)

                  c.     Conclusions

       The Court concludes that the Debtor did not knowingly and

fraudulently undervalue his residence on the bankruptcy

schedules.    The Court finds the Debtor’s testimony about the

basis for his valuation in the schedules to be credible and

valid.    The $390,000 figure that the Debtor used was within the

“median comparable sale price” range in the 2013 Appraisal report

for recent homes sold in the St. Croix market.           (Ex. P-70.)

Further, the 2013 Appraisal itself stated that at that time, “it


                                       6
Case 1:14-ap-01002-MFW   Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 7 of 18


[was] too soon to quantify[ ] [t]he longterm effects of the

closing . . .” of the HOVENSA Oil Refinery, in February 2012,

which had served as “a major St. Croix employer for the past

forty years.”    (Id.)    This fact was corroborated by the Debtor’s

witness, Juliet San Martin, a longtime realtor and resident of

St. Croix, who testified about the depressed effect on the real

estate market caused by the closing of the refinery.            (Adv. D.I.

95 at 109.)

      Even if the Debtor had under-valued his property in his

bankruptcy schedules, the Court concludes that it was not

material to the case.      The property had a mortgage on the

property totaling $372,000.        Further, the Debtor owned the

property with his wife as tenants by the entirety.            (Ex. D-3.)

Upon liquidation in a bankruptcy case, a non-debtor spouse is

entitled to half of the net sale proceeds.          11 U.S.C. 363(j).

See, e.g., Garner v. Strauss (In re Garner), 952 F.2d 232, 235-36

(8th Cir. 1991); Sparkman v. Chase Manhattan Mortgage Corp. (In

re Rambo), 297 B.R. 418, 434-35 (Bankr. E.D. Pa. 2003)

(calculating estate’s recovery in the hypothetical liquidation of

a tenancy by the entirety).        The Debtor elected the federal

exemptions and, therefore, was entitled to an exemption of

$22,950 in his share of the equity.         11 U.S.C. §§ 522(b)(2) &

(d)(1).   Thus, after payment of the mortgage ($372,000), costs of

sale (approximately $28,000), and his wife’s share ($15,000), the


                                      7
Case 1:14-ap-01002-MFW   Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 8 of 18


net proceeds of sale of that property even if it was sold for

$430,000 would not have exceeded the Debtor’s claimed exemption

of $22,950.     Therefore, the estate would not have realized any

value from that property.       Cf., Waldschmidt v. Hamilton (In re

Hamilton), 32 B.R. 337, 341 (Bankr. M.D. Tenn. 1983) (holding

that trustee can liquidate estate’s undivided interest in tenancy

by entirety under § 363(h), if the debtor’s equity interest

exceeds the claimed exemption).

      Consequently, the Court concludes that the Debtor did not

fraudulently under-report his home value on his bankruptcy

schedules.    As a result, the Court concludes that denial of the

Debtor’s general discharge is not warranted under section

727(a)(4)(A).

           2.     Section 523(a)(2)(A)

                  a.     Standard of Review

      Section 523(a)(2)(A) excepts from a debtor’s general

discharge any debt obtained by “false pretenses, a false

representation, or actual fraud, other than a statement

respecting the debtor’s or an insider’s financial condition.”               11

U.S.C. § 523(a)(2)(A).

      The Third Circuit stated that to establish

nondischargeability based on false pretenses or false

representations under section 523(a)(2)(A), a creditor must

demonstrate by a preponderance of the evidence that:


                                      8
Case 1:14-ap-01002-MFW   Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 9 of 18


      (1) the debtor obtained money, property or services
      through a material misrepresentation; (2) the debtor,
      at the time, knew the representation was false or made
      with gross recklessness as to its truth; (3) the debtor
      intended to deceive the creditor; (4) the creditor
      reasonably relied on the debtor's false
      representations; and (5) the creditor sustained a loss
      and damages as a proximate result of the debtor’s
      materially false representations.

In re Bocchino, 794 F.3d 376, 380 (3d Cir. 2015) (quoting In re

Cohen, 191 B.R. 599, 604 (D.N.J. 1996)).          The Supreme Court,

however, has held that only justifiable reliance, and not the

heightened reasonable reliance standard, need be met.            Field v.

Mans, 516 U.S. 59, 70-71 (1995).

                 b.      Parties’ Arguments

      The Plaintiffs argue that the Debtor obtained a settlement

of their wrongful death action through false pretenses, false

representations, and actual fraud making it nondischargeable

under section 523(a)(2)(A).2       “False pretenses involve implied

misrepresentations or conduct creating and fostering a false

impression.    False representations, on the other hand, involve

express misrepresentations.”        In re Hendry, 428 B.R. 68, 79–80

(Bankr. D. Del. 2010).

      The Plaintiffs contend that a misrepresentation about one’s

intent to perform under an agreement constitutes a false


2
     Because the Court finds that the Debtor misrepresented his
intention to repay and induced the Plaintiffs to enter into the
Settlement under false pretenses, the Court need not address the
Plaintiffs’ other assertions of actual fraud under section
523(a)(2)(A).

                                      9
Case 1:14-ap-01002-MFW    Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 10 of 18


representation.    See, e.g., Gasunas v. Yotis (In re Yotis), 521

B.R. 625, 635 (Bankr. N.D. Ill. 2014) (“[F]ailure to honor one's

promise is breach of contract, but making a promise that one

intends not to keep is fraud.”) (quoting U.S. ex rel. Main v.

Oakland City Univ., 426 F.3d 914, 917 (7th Cir. 2005)); Mitchell

v. Barnette (In re Barnette), 281 B.R. 869 (Bankr. W.D. Pa. 2002)

(excepting debt arising from broken promise from discharge under

§ 523(a)(2)(A) where debtor failed to take any steps to perform

under the contract).       See also 4 Collier on Bankruptcy ¶ 523.08

(16th 2021).    The Plaintiffs assert that the Debtor’s intent to

deceive can be inferred from the totality of the circumstances.

Cohn, 54 F.3d at 1118–19.        See also Williamson v. Fireman's Fund

Ins. Co., 828 F.2d 249, 252 (4th Cir. 1987) (“[A] determination

concerning fraudulent intent depends largely on an assessment of

the credibility and demeanor of the debtor . . . .”).

       The Plaintiffs testified that during negotiations, the

Debtor stated that he would not file bankruptcy if a certain

settlement amount was reached.         (Adv. D.I. 94 at 7-8, 12, & 15-

16.)    They also argue that the fact that the Debtor failed to

make any payments under the Settlement, despite obtaining a loan

on his truck for that purpose, shows that he never intended to

perform the Settlement.       (Id. at 19, 20, 24; Adv. D.I. 95 at 59 &

69.)    Further, they note that the Debtor delayed signing the

Consent Judgment (until the District Court threatened to go


                                      10
Case 1:14-ap-01002-MFW    Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 11 of 18


forward with the trial) and never signed the Consent of

Garnishment (despite agreeing to it in the Settlement).              (Exs.

P-2, P-5, P-6, P-9, & P-13; Adv. D.I. 94 at 20; Adv. D.I. 95 at

84.)    The Debtor did not attempt to renegotiate the payment terms

and did not even notify the Plaintiffs when he filed for

bankruptcy. (Adv. D.I. 94 at 25; Adv. D.I. 95 at 29-30.)

Finally, the Debtor filed his bankruptcy petition after the

Plaintiffs’ pressed their Motion to Enforce the Consent Judgment.

(Exs. P-14, P-16, & P-17.)

       The Plaintiffs also argue that the Debtor fraudulently

induced the Settlement, in part, because he was aware that the

settlement of an intentional tort, as opposed to a judgment on

the merits, would have no preclusive effect on a subsequent

bankruptcy proceeding.       The Plaintiffs note that the Debtor had

handled chapter 7 bankruptcies in private practice between 1997

and 2007 and that he admitted researching the ability to

discharge a settlement versus a judgment on a wrongful death

claim.    (Adv. D.I. 94 at 25; Adv. D.I. 95 at 71 & 80.)

       The Debtor responds that he did not intend to deceive nor

did he knowingly or with gross recklessness misrepresent anything

in connection with the Settlement.          While the Debtor admitted he

researched whether the settlement of a wrongful death claim was

dischargeable, he denied having done so before agreeing to the

Settlement.    (Adv. D.I. 95 at 80.)        Further, he testified that


                                      11
Case 1:14-ap-01002-MFW     Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                          Main Document    Page 12 of 18


the Settlement was not based on any representation that he would

abstain from filing for bankruptcy.            (Id. at 71.)    In fact,

according to the Debtor, the topic of bankruptcy was never

discussed.    (Id.)

      The Debtor further argues that he did not misrepresent his

intention to pay the Settlement obligation.            Rather, the Debtor

contends that the representations he made were about his ability

to pay or his “financial condition,” which are not grounds for

excepting a debt from discharge under section 523(a)(2)(A).                  See,

e.g., Greater Pittsburgh Police Fed. Credit Union v. Hilley (In

re Hilley), 124 F. App’x 81, 82-83 (3d Cir. 2005) (distinguishing

between representations about one’s ability to repay and one’s

intent to repay and holding that the former is irrelevant under

§ 523(a)(2)(A)).

      The Debtor testified that his failure to pay resulted – not

from an intent to deceive the Plaintiffs - but from a series of

events that professionally and emotionally overwhelmed him after

the execution of the Settlement.            (Adv. D.I. 95 at 57, 63, 67,

69, & 94.)    In particular, the Debtor testified that “within a

week” of executing the Settlement, he was reassigned the

prosecution of a five-defendant murder trial set to begin just

five weeks later.        (Adv. D.I. 94 at 22 & 24.)       The Debtor

testified that, during that trial, an attempt was made on his

life, which prompted the appointment of a personal security


                                       12
Case 1:14-ap-01002-MFW    Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 13 of 18


detail and the evacuation of his wife from the island for the

duration of the trial.       (Adv. D.I. 95 at 63 & 94.)        He testified

that these events caused him to have a nervous breakdown and to

take a leave of absence from his job between February and June

2014.   The Debtor testified that he failed to make a single

payment on the Settlement, because he was struggling with his

mental health and the aftershock of the trial, which ultimately

caused him to file for bankruptcy.          (Id. at 68-69.)     He contends

that the Plaintiffs’ circumstantial evidence based solely on his

failure to pay the Settlement is insufficient to meet their

burden of proof.    See, e.g., Nayyar v. Charles (In re Charles),

2019 WL 1757125, at *3 (Bankr. N.D.N.Y. April 15, 2019) (“A

debtor’s simple failure to perform according to the terms of an

[agreement], without more, constitutes a breach of contract but

does not satisfy the creditor’s weighty burden under §

523(a)(2)(A).”) (quoting Sparks v. King (In re King), 258 B.R.

786, 794 (Bankr. D. Mont. 2001)).

      The Plaintiffs respond that despite the Debtor’s

protestations about being overwhelmed during and after

prosecution of the murder trial, the Debtor was still able to

maintain his daily chores and pay his other bills.             (Ex. P-53;

Adv. D.I. 94 at 45-47; Adv. D.I. 95 at 69 & 93.)            They further

question the Debtor’s alleged stress, noting that the Debtor’s

psychologist, Dr. Wayne Etheridge, testified that he only met


                                      13
Case 1:14-ap-01002-MFW    Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 14 of 18


with the Debtor five times over four months, and that his

treatment focused only on improving the Debtor’s sleep habits and

communications with his wife.         (Adv. D.I. 95 at 105.)

                 c.      Conclusions

      After weighing the evidence presented, including the

testimony of the Debtor, the Court concludes that the Debtor did

not intend to pay the Settlement, at the time he agreed to it.

See Cohn, 54 F.3d at 1118–19; Barnette, 281 B.R. at 875-76

(finding that failure to take any steps to perform under an

agreement warranted grant of exception to the discharge).

      This conclusion is based on the following facts.            Before the

Debtor was even assigned the murder trial, he failed to pay the

mediator’s bill or sign the Consent of Garnishment.             (Adv. D.I.

94 at 22-24.)    After the trial ended, he failed to make a single

payment under the Settlement, despite obtaining a $10,000 loan on

his vehicle to cover such payments and despite paying his other

bills.   (Id. at 19, 24; Adv. D.I. 95 at 59 & 69.)            Further, the

Debtor failed to respond to the Plaintiffs’ Motion to Enforce the

Settlement; never attempted to renegotiate the obligation; and

failed to notify the Plaintiffs that he had filed for bankruptcy

in June 2014, despite the upcoming hearing on the Motion to

Enforce.   (Exs. P-14, P-16, & P-17; Adv. D.I. 94 at 25; Adv. D.I.

95 at 30.)    While the filing of a bankruptcy does not per se

establish an intent to deceive, the Court finds that the timing


                                       14
Case 1:14-ap-01002-MFW    Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 15 of 18


of the filing further supports its conclusion that the Debtor

never intended to pay the Settlement.

      Additionally, the Court concludes that the Debtor induced

the Settlement, in part, because he knew that the settlement of

an intentional tort could be discharged.           If the Plaintiffs had

obtained a jury verdict, the Debtor could have been collaterally

estopped from contesting any complaint under section 523(a)(6),

which excepts from discharge any debt for willful and malicious

injury.   11 U.S.C. § 523(a)(6).        See Grogan, 498 U.S. at 284 n.11

(holding that collateral estoppel applies in bankruptcy

dischargeability proceedings under § 523(a)); In re Madsen, 195

F.3d 988, 990 (8th Cir. 1999) (holding state court judgment for

intentional tort had preclusive effect in dischargeability

proceeding under § 523(a)(6)).

      In contrast, the settlement of such an action has no

preclusive effect.       See Graham v. I.R.S. (In re Graham), 973 F.2d

1089, 1097 (3d Cir. 1992) (holding that consent judgment lacked

preclusive effect in nondischargeability proceeding, because the

judgment lacked detailed findings of fact that would satisfy the

necessary elements of § 523(a)(2)(A)); Town & Country Credit

Union v. Honcharenko (In re Honcharenko), No. 99-30607, 1999 WL

33520532, at *3 (Bankr. D.N.D. Nov. 24, 1999) (same, under §

523(a)(6)).    Moreover, there was no guarantee that the Plaintiffs

would have filed a dischargeability complaint.            11 U.S.C. §


                                      15
Case 1:14-ap-01002-MFW     Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                          Main Document    Page 16 of 18


523(c)(1) (a debt of a kind specified in § 523(a)(6) is

automatically discharged unless a timely request for an exception

to dischargeability is made).

      The Debtor admitted that he had handled chapter 7 bankruptcy

filings in private practice, filed his own bankruptcy petition in

this case, and was aware that intentional torts were

nondischargeable.        (Adv. D.I. 94 at 25; Adv. D.I. 95 at 58 & 80.)

He further admitted that he knew that settlements of intentional

torts could be discharged, notwithstanding that he denied

acquiring that knowledge before the Settlement was reached.

(Adv. D.I. 95 at 71 & 80.)         The Court finds the denial lacking in

credibility.

      The Court also finds that the Debtor’s testimony of his

intent to pay the Settlement was not credible.             For example, the

Debtor provided multiple excuses as to why he never signed the

garnishment order and never paid either the mediation bill or the

first $5,000 down payment.         (Adv. D.I. 94 at 24; Adv. D.I. 95 at

83-84.)   The Debtor even tried to blame his attorney, Vincent

Colianni, for not communicating with him about the garnishment

order or the need to make payments under the Settlement, which

Colianni disputed in his testimony.           (Adv. D.I. 95 at 85.)

      Based on the circumstantial evidence, including the lack of

any payment on the settlement, the failure to sign the Consent of

Garnishment, the proximity between the Settlement and the


                                       16
Case 1:14-ap-01002-MFW    Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 17 of 18


bankruptcy petition, the absence of any attempt to renegotiate

the Settlement obligation before filing bankruptcy, and the

Debtor’s awareness of the dischargeability of a settlement

agreement in a wrongful death action, the Court finds that at the

time the Debtor entered into the Settlement with the Plaintiffs,

he did not intend to pay that obligation.

      The Court further finds that the Debtor’s entry into the

Settlement constituted obtaining “money, property, services, or

an extension, renewal, or refinancing of credit” within the

meaning of section 523(a)(2)(A).           See Archer v. Warner, 538 U.S.

314, 318-19 (2003) (holding that a debt for money promised in a

settlement agreement accompanied by the release of underlying

tort claims can amount to a debt for money obtained by fraud

under § 523(a)(2)(A)).

      Finally, the Court finds that the Plaintiffs justifiably

relied on the Debtor’s misrepresentations.           Field, 516 U.S. at

70-71.    The Plaintiffs testified that they would not have entered

into the Settlement had they known that the Debtor would not make

any payments and would ultimately seek to discharge that debt in

a bankruptcy case, just six months later.           (Adv. D.I. 94 at 9 &

15-16.)

      Therefore, the Court concludes that the obligation owed to

the Plaintiffs is excepted from the Debtor’s discharge under

section 523(a)(2)(A).


                                      17
Case 1:14-ap-01002-MFW    Doc 96 Filed 09/10/21 Entered 09/10/21 14:19:29   Desc
                         Main Document    Page 18 of 18


IV.   CONCLUSION

      For the foregoing reasons, the Court will except the

Plaintiffs’ claim under the Settlement from the Debtor’s

discharge under section 523(a)(2)(A) but will not deny the

Debtor’s general discharge under section 727(a)(4)(A).

      An appropriate Order is attached.




Dated: September 10, 2021           BY THE COURT:




                                    Mary F. Walrath
                                    United States Bankruptcy Judge




                                      18
